Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, last two lines, the language “technology” as referring to the three dimensional and deflectometry methods is indefinite as it is not clear exactly what this constitutes.  It would be more appropriate to replace “technology” with –method—in these instances.
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bhalakia et al 2001/0035935 (see 10 and 14 in Figs. 1-4; paragraphs 0069-0071).
Bhalakia et al discloses the instant system comprising a substrate (10) comprising a semi-finished lens and a preformed functional wafer (14) that comprises a film.  It is noted that the instant system does not “know” its function and hence any system meeting the structural characteristics of the instant system—ie, one as taught in the applied reference—would anticipate the instant system.  Further, since the instant system is met structurally by the system of Bhalakia et al, it is submitted that the system of the applied reference would inherently be able to fulfill the instant functionality.
3.Applicant's arguments filed June 29, 2022 have been fully considered and are persuasive with respect to the art rejection concerning the method and computer-readable medium to perform the method.  However, it is submitted that the system claim 14 is not patentable over newly applied Bhalakia et al.  Also, the 112 issue with respect to claim 3 needs to be addressed.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742